DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment to the claims has not been filed and thus Claims 1-12 filed on 11/16/2020 are currently pending and are under examination.

Specification
In the specification dated 11/16/2020, the "single view” drawing is referred to as "Fig. 1”. In accordance to 37 CFR 1.84(u)(1), please amend the specification throughout to refer to “the Figure.”

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because 37 CFR 1.84(u)(1) indicates that if a single drawing is filed, the drawing must not be numbered and the abbreviation "Fig." must not appear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent number CN102001912A (CN’912 hereinafter, Published Apr. 6, 2011; cited in IDS 11/16/2020, English translation attached herewith).
Regarding Claim 11, CN’912 teaches in [0028] a composition comprising 3,3,3-trifluoropropene. 
It is noted that the limitation “formed by the process of claim 1” is a product by process claim language as a result of the claimed composition. The product by process limitation is not limited to the manipulations of the recited steps for preparing the composition, but only to the structure implied by the steps, in this case, only to the composition comprising 3,3,3-trifluoropropene. As such, the product by process limitation is not given patentable weight. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent application publication number US20110160498A1 (US’498 hereinafter).
	Regarding Claim 12, US’498 teaches in [0048] a composition comprising 2,3,3,3-tetrafluoropropene. 
It is noted that the limitation “formed by the process of claim 8” is a product by process claim language as a result of the claimed composition. The product by process limitation is not limited to the manipulations of the recited steps for preparing the composition, but only to the structure implied by the steps, in this case, only to the composition comprising 2,3,3,3-tetrafluoropropene. As such, the product by process limitation is not given patentable weight. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO2018048783A1 (WO’783 hereinafter, Published Mar. 15, 2018) in view of Patent number CN102001912A (CN’912 hereinafter, Published Apr. 6, 2011; cited in IDS 11/16/2020, English translation attached herewith).
	Applicants claim a method of synthesizing 3,3,3-trifluoropropene comprising: contacting 1,3,3,3-tetrachloropropane, with a base at a 5temperature sufficient to effect dehydrochlorination to form 1,1,3- trichloro-1-propene; and contacting the 1,1,3-trichloro-1 -propene, in the vapor phase, with hydrogen fluoride in the presence of a fluorination catalyst at a temperature sufficient to effect formation of 3,3,3-trifluoropropene.
	Regarding Claims 1-2, WO’783 teaches in [0010] (page 2) and Examples 1-3 (pages 10-11) a method of dehydrochlorinating 250fb (1,3,3,3-tetrachloropropane) with NaOH solution as a base to obtain a reaction mixture comprising 1,1,3-trichloropropene (see Fig. 1 for 113 selectivity).
	Regarding Claim 3, WO’783 teaches a method for recovering the product can be separated using different separation techniques ([0034]-[0035]).
	
Regarding Claim 1, WO’783 teaches in [0002] that chlorinated alkanes are useful intermediates for many products but fails to teach that it used for the production of 3,3,3-trifluoropropene by contacting 1,1,3-trichloropropene in vapor phase with 
CN’912 teaches in Example 1 ([0027]-[0028]) a method for producing 3,3,3-trifluoropropene by reacting 1,1,3-trichloropropene with hydrogen fluoride in gas phase and in the presence of chromium-based catalyst.
Regarding Claim 4, CN’912 teaches in [0028] the use of HF at a ratio of HF/1,1,3-trichloropropene of 15:1 and since a high stoichiometric amount of HF is used in this process, unreacted HF would be present in the reaction product along with 3,3,3-trifluoropene. Hence, a skilled artisan would have been motivated to remove unreacted HF from the reaction product via known techniques such as distillation based on the difference of the boiling points of HF and 3,3,3-trifluoropropene (19.5 °C and -9.1±8.0 °C, respectively) with a reasonable expectation of success in recovering 3,3,3-trifluoropropene.
Regarding Claim 5, CN’912 teaches in [0028] that the reaction is conducted at a temperature of 250 °C.
Regarding Claim 6, CN’912 teaches in [0014] that the fluorination catalyst is one or more of fluorides (as instantly claimed halide) or oxyfluoride compounds such as chromium, aluminum, zinc, cobalt, magnesium, and indium.
Regarding Claim 7, CN’912 teaches in [0028] that the selectivity for 3,3,3-trifluoropropene is 96.5%, hence since CN’912 teaches the same process as instantly claimed, it is anticipated that the selectivity of 96.5% of 3,3,3-trifluoropropene is maintained in a continuous reaction for at least 30 hours in CN’912. MPEP § 2112.01 states: Where the claimed and prior art products are identical or substantially identical in prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	CN’912 teaches in [0004] that 3,3,3-trifluoropropene is a basic raw material or intermediate for important products and thus a skilled artisan would have been motivated to use the methods of CN’912 in fluorinating 1,1,3-trichloropropene of WO’783 with a reasonable expectation of success in obtaining 3,3,3-trifluoropropene. 

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method of method of synthesizing 3,3,3-trifluoropropene comprising: contacting 1,3,3,3-tetrachloropropane, with a base at a 5temperature sufficient to effect dehydrochlorination to form 1,1,3- trichloro-1-propene; and contacting the 1,1,3-trichloro-1 -propene, in the vapor phase, with hydrogen fluoride in the presence of a fluorination catalyst at a temperature sufficient to effect formation of 3,3,3-trifluoropropene in view of the combination of WO’783 and CN’912.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO2018048783A1 (WO’783 hereinafter, Published Mar. 15, 2018) in view of Patent number CN102001912A (CN’912 hereinafter, Published Apr. 6, 2011; cited in IDS 11/16/2020, English translation attached herewith) and Patent application publication number US20110160498A1 (US’498 hereinafter).
	Applicants claim a method of synthesizing 2,3,3,3-tetrafluoropropene comprising: contacting 1,3,3,3-tetrachloropropane with a base at a temperature sufficient to effect dehydrochlorination to form 1,1,3- trichloro-1-propene; contacting the 1,1,3-trichloro-1-propene, in the vapor phase, 30with hydrogen fluoride in the presence of a fluorination catalyst at a19FL1827-PCT-US1 temperature sufficient to effect formation of 3,3,3-trifluoropropene; and contacting the 3,3,3-trifluoropropene with one or more additional reagents sufficient to effect formation of 2,3,3,3-tetrafluoropropene.
	Regarding Claim 8, WO’783 teaches in [0010] (page 2) and Examples 1-3 (pages 10-11) a method of dehydrochlorinating 250fb (1,3,3,3-tetrachloropropane) with NaOH solution as a base to obtain a reaction mixture comprising 1,1,3-trichloropropene (see Fig. 1 for 113 selectivity).
	Regarding Claim 8, WO’783 teaches in [0002] that chlorinated alkanes are useful intermediates for many products but fails to teach the production of 2,3,3,3-tetrafluoropropene from 1,1,3-trichloropropene by contacting 1,1,3-trichloropropene in vapor phase with hydrogen fluoride in the presence of a fluorination catalyst at a temperature sufficient to effect the formation of 3,3,3-trifluoropropene, followed by contacting 3,3,3-trifluoropropene with one or more additional reagents sufficient to effect 

CN’912 teaches in Example 1 ([0027]-[0028]) a method for producing 3,3,3-trifluoropropene by reacting 1,1,3-trichloropropene with hydrogen fluoride in gas phase and in the presence of chromium-based catalyst.
Regarding Claim 10, CN’912 teaches in [0014] that the fluorination catalyst is one or more of fluorides (as instantly claimed halide) or oxyfluoride compounds such as chromium, aluminum, zinc, cobalt, magnesium, and indium.
	CN’912 teaches in [0004] that 3,3,3-trifluoropropene is a basic raw material or intermediate for important products and thus a skilled artisan would have been motivated to use the methods of CN’912 in fluorinating 1,1,3-trichloropropene of WO’783 with a reasonable expectation of success in obtaining 3,3,3-trifluoropropene. 

Regarding Claims 8-9, US’498 teaches in [0017]-[0022] a method for producing 2,3,3,3-tetrafluoropropene by contacting the 3,3,3-trifluoropropene with one or more additional reagents sufficient to effect formation of 2,3,3,3-tetrafluoropropene, 5wherein the step of contacting the 3,3,3- trifluoropropene with one or more additional reagents includes the steps of: contacting the 3,3,3-trifluoropropene in the vapor phase with chlorine gas at a temperature to effect formation of 2,3-dichloro- 101,1,1-trifluoropropane; contacting the 2,3-dichloro-1,1,1-trifluoropropane in the vapor phase with a base at a temperature sufficient to effect dehydrochlorination to form 2-chloro-3,3,3-trifluoropropene; contacting the 2-chloro-3,3,3-trifluoropropene in the vapor 15phase, with 

    PNG
    media_image1.png
    513
    592
    media_image1.png
    Greyscale

Furthermore, US’498 teaches in [0038] that all the above reactions can be carried out in series and liquid or gaseous phase.
US’498 teaches in [0002] that 2,3,3,3-tetrafluoropropene is a compound known for its properties as refrigerants and heat-transfer fluids, extinguishers, propellants, foaming agents, swelling agents, gaseous dielectrics, polymerization or monomer media, support fluids, abrasive agents, drying agents and fluids for energy production units. Thus, a skilled artisan would have been motivated to use the methods of US’498 in contacting the 3,3,3-trifluoropropene obtained by the combination of WO’783 and 

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method of synthesizing 2,3,3,3-tetrafluoropropene comprising: contacting 1,3,3,3-tetrachloropropane with a base at a temperature sufficient to effect dehydrochlorination to form 1,1,3- trichloro-1-propene; contacting the 1,1,3-trichloro-1-propene, in the vapor phase, 30with hydrogen fluoride in the presence of a fluorination catalyst at a 19FL1827-PCT-US1temperature sufficient to effect formation of 3,3,3-trifluoropropene; and contacting the 3,3,3-trifluoropropene with one or more additional reagents sufficient to effect formation of 2,3,3,3-tetrafluoropropene in view of the combination of WO’783, CN’912 and US’498.


Conclusion
Claims 1-12 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622